PER CURIAM.
AFFIRMED. See Reichert v. Appel, 74 So.2d 674, 675 (Fla.1954) (party is es-topped to question jurisdiction of foreign court to grant dissolution of marriage where the party does some act which in itself recognizes the validity of decree.); see also Lanigan v. Lanigan, 78 So.2d 92, 95-96 (Fla.1955) (party may not stand idly by for lengthy period of time and permit innocent persons to be deceived and misled in reliance upon divorce decree absent convincing explanation for failure to seek to invalidate decree at earlier date).
GRIFFIN, ORFINGER and EVANDER, JJ., concur.